 DECISIONS OF NATIONAL LABOR RELATIONS BOARDK-Mart Corporation and Walter C. Spencer. Case17-CA-1112110 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 February 1983 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.At par. 12 of the "Concluding Findings" section of the judge's deci-sion, Comet Fast Freight, Inc., is miscited. The correct citation is 262NLRB 430 (1982).DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge: Upona charge filed by Walter C. Spencer (hereafter calledSpencer) against K-Mart Corporation (hereafter calledthe Respondent), the Regional Director for Region 17issued a complaint and notice of hearing on September 8,1982.' In essence, the complaint alleges that Spencer waswarned, subsequently suspended, and later discharged fordiscussing job-related problems with fellow employees.The complaint asserts that, in discussing his problemswith other employees, Spencer was engaged in protectedconcerted activity and that his suspension and dischargeviolated Section 8(a)(1) of the National Labor RelationsAct, as amended, 29 U.S.C. § 151, et seq. (herein calledthe Act). The Respondent filed an answer in which it ad-mitted certain allegations of the complaint, denied others,and specifically denied committing any unfair labor prac-tices.A hearing was held in this matter in Kansas City,Kansas, on October 7 and 8, 1982. All parties were rep-resented by counsel and afforded full opportunity to ex-amine and cross-examine witnesses and to present rele-vant material evidence on the issues involved. Briefswere submitted by the parties and have been duly con-sidered.I Unless otherwise indicated, all dates herein refer to the year 1982268 NLRB No. 30Upon the entire record in this case, including my ob-servation of the witnesses while testifying, I make thefollowingFINDINGS OF FACT1. JURISDICTIONThe Respondent is a corporation engaged in the retailsale of merchandise and maintains various facilitiesthroughout the States of the United States, including adistribution center located in Lawrence, Kansas. Duringthe course of its business operation within the State ofKansas, the Respondent annually purchases goods andservices valued in excess of $50,000 directly from sourceslocated outside the State of Kansas. In addition, the Re-spondent annually derives a gross volume of business inexcess of $500,000 from its business operations within theState of Kansas. On the basis of the above, I find the Re-spondent is an employer within the meaning of Section2(2) engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. THE AI. LEGED UNFAIR LABOR PRACTICESA. Background FactsThe record discloses that Spencer had been an em-ployee working at the Respondent's distribution centerfor a number of years. At the time of the events herein,Spencer was working as a truckdriver or hostler in theshipping department. His duties principally involveddriving an Ottawa tractor2and transporting trailers intoand out of the shipping dock area of the distribution fa-cility. The Respondent operates two shifts at the distri-bution center with a third shift limited solely to workperformed by a maintenance crew. There is one truck-driver per shift operating the Ottawa tractor and Spen-cer worked on the first shift.The Respondent has established personnel policies andregulations governing the relationship between it and theemployees. These policies and rules are set forth in anemployee's handbook. (See G.C. Exh. 5.) Under the rulerelating to written warnings issued to employees, thehandbook provides:A total of three written warnings for any type ofviolation of company policy within a twelve-monthperiod is cause for termination ....B. Warnings Issued to Spencer Prior to His Suspensionand DischargesThe warning issued on December 11, 1981: The recorddiscloses that Spencer was given a written warning by2 The Ottawa tractor was constructed so that the cab would only ac-commodate the driver of the vehicle.3 Spencer received two written warnings on December 11, 1981, andMarch 10, 1982, respectively. It is not alleged, nor does the GeneralCounsel contend, that the warnings were issued in violation of the Act.Rather, the circumstances surrounding the issuance of these writtenwarnings were detailed in the record to provide "background evidence"for the operative events herein, and also to establish that Spencer had re-ceived three written warnings within a 12-month period at the time of hisdischarge.246 K-MART CORP.Gary Spreer, the personnel manager, on December IIfor "uncooperative attitude and conduct." (See G.C.Exh. 2.) This warning was issued to Spencer because ofhis conduct during a meeting between the shipping de-partment employees and members of management on De-cember 10. Spencer testified that the shipping depart-ment employees had been called to a meeting that dayby Frank Evans, then manager of the shipping depart-ment.4The purpose of the meeting was to allow the em-ployees to vote on whether to retain or do away withthe practice of having sectional seniority apply in bid-ding for jobs at the distribution center.According to Spencer, the employees relations repre-sentative (apparently one of the rank-and-file workers)informed the shipping department employees that theelimination of sectional seniority would not impact onthe "back-up" jobs which existed in the shipping depart-ment. But Evans then told the employees that the posi-tions would in fact be affected if they voted to do awaywith sectional seniority.5Spencer, along with severalother employees, insisted that Johnson, the productionmanager, come to the meeting and explain the impact ofthe decision before the employees took a vote. Evansplaced a call for Johnson but Spreer came in his place.As Spreer proceeded to discuss the matter with the em-ployees, Spencer insisted that the employees wanted totalk directly with Johnson and not with Spreer. Accord-ing to the testimony of Spreer and Evans, while otheremployees expressed concern over the issue, Spencerkept interrupting Spreer and insisting in a loud tone thatthe employees wanted Johnson to speak with themrather than Spreer. Spreer stated that, during the meet-ing, Spencer was pointing his finger in his (Spreer's) faceand told him that he was not wanted there. Spreer insist-ed that the employees take a vote on the issue eventhough Spencer continued to demand that more time begiven to the employees to discuss the matter. The fol-lowing day, Spreer issued a written warning to Spencerbecause of his disruptive conduct at the meeting.6The warning issued on March 10, 1982: The secondwritten warning issued to Spencer involved an incidentarising out of a directive to switch a trailer that wasblocking merchandise in the shipping dock area. Spencertestified he received a directive over the two-way radioin the cab to move two trailers which were blockingmerchandise needed by the case-pack department to fill arush order. According to Spencer, as he drove the trailerinto the "moat,"7 he saw employee Charles Russell andI The Respondent followed a practice of periodically rotating its man-agers and assistant managers through each of its various departments.I The shipping department was the only department at the distributioncenter which had backup positions where employees could bid on jobs toreplace regular employees when they were absent or ill.e Spencer's unrefuted testimony reveals that, several weeks after thisincident, the Respondent changed its policy regarding matters on whichemployees were permitted to vote concerning their working conditions.According to Spencer, employees are now allowed 3 days to discuss agiven issue before a vote is required.This was the term used by the witnesses when refernng to the ship-ping dock area. In addition to the doorway through which the tractordriver moves the trailers in and out of the facility, it is apparent from thetestimony that there is a ramp leading down from the shipping dock tothe area where the trailers are parked. This ramp is used by the operatorsof motorized forklifts to pick up skids or flats of merchandise needed bythe various departments to fill ordersasked which trailer Russell wanted moved. Russell re-plied that he did not want anything moved and, at thatmoment, employee Leann Barnhart drove her forkliftdown the ramp and stopped. Spencer stated that shestopped approximately 125 feet away from his tractor.Russell yelled at her to determine if she wanted a trailermoved and Barnhart pointed in the direction of twotrailers which were at the platform. Spencer testified thatwhen he looked in that direction he did not see that thetrailers were blocking any merchandise. Spencer then re-ceived another call on the two-way radio directing himto pull two loaded trailers out from the shipping dockarea into the yard area. Spencer responded to the seconddirective and had to wait some time in order to receivethe seals to put on the loaded trailers. In the meantime,Ron Arnold, the assistant manager of the case-pack de-partment, was complaining to Larry Oelschlaeger, theassistant manager of the shipping department, aboutSpencer's failure to move the trailers blocking the mer-chandise needed for the rush order. Although the state-ments of the witnesses vary, it is apparent that Spencerdid not move the offending trailers until 30 to 40 minuteshad elapsed from the time he first received the directiveto do so.When Spencer returned to the moat area, he was con-fronted by Arnold, who complained about the delay.During the confrontation, Spencer heatedly told Arnoldthat his duties were to move trailers in and out of thefacility and not to accomodate the wishes of the case-pack department. He also stated that merchandise wasnot supposed to be placed in the shipping department. Asa result of this incident, Oelschlaeger issued a writtenwarning to Spencer for displaying an "insurbodinate atti-tude." (G.C. Exh. 3)8C. The Events Leading to the Suspension andDischarge of SpencerAlthough the record is not clear as to the precisedates, it is evident from the testimony that, some timeduring the latter part of June or July, Spencer encoun-tered two separate problems at work which caused himconcern. The first of these involved grease on the air-hoses and in the cab of the tractor. As noted, there wasonly one truckdriver operating the tractor on each of thetwo working shifts. Spencer began to find that, when hereported to work in the morning, the airhoses of thetractor were coated with grease and that grease was alsoin the cab of the tractor. The first time this occurred hecleaned it off, but the condition continued to persist. Hethen resorted to leaving notes for the second-shift driverbut to no avail. Spencer testified that he brought thematter to the attention of his department manager, RayKing. He complained that the grease caused him to gethis hands and clothes dirty. However, according toSpencer, no corrective action was taken by King. Spen-cer then spoke to an employee on the second shift tofind out if some conflict, about which he was not aware,existed between him and the second-shift driver. In thes In each instance that Spencer received a warning, he refused to sign247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse of doing so, he ascertained that the driver was anew individual. Since the problem remained unresolveddespite Spencer's complaints, he went to Martha Eng-nehl, then acting production manager, on July 20. Spen-cer expressed his concerns about the grease problems toher. He told Engnehl that he had brought the matter tothe attention of his immediate supervisor but nothing hadbeen done to correct the problem.Apparently at the same time the grease problem wasoccurring Spencer experienced another problem involv-ing his operation of the tractor and the operation of aforklift by a particular employee in the shipping dockarea. Spencer testified that Barnhart continuously refusedto "show courtesy" in the moat area by failing to yieldthe right of way to the tractor when he was movingtrailers in and out of the facility. Spencer stated that asign posted at the foot of the ramp required the forkliftoperators to yield to incoming traffic. Despite this, ac-cording to Spencer, Barnhart failed to yield to his rigand, on one occasion, he had to swerve to avoid hittingher when he was bringing a trailer into the area. Spencertestified that he complained to Manager King and Assist-ant Manager Arnold as well as to Pettingill, the safetymanager. Spencer testified that Pettingill promised tohave a meeting with the employees of the case-pack andnonconveyable departments regarding safety in the moatarea and the allowance they had to make for the oper-ation of the tractor in that vicinity.Spencer stated that, despite his complaints to manage-ment about Barnhart, nothing was done to resolve theproblem. The same day that he spoke with Engnehlabout the grease problem, he went to her a second timeand told her of his problem with Barnhart in the moatarea. He testified that he explained to Engnehl that hehad brought the matter to the attention of his supervi-sors, but nothing had been done to remedy the situa-tion." Engnehl promised Spencer that she would lookinto his complaints and try to work something out.The following day Spencer reported to work early inorder to earn some overtime. He was informed by Eng-nehl that the matters which were causing him problemswere being taken care of. At approximately 10 a.m. thatday, Spencer was summoned to the conference room fora meeting with Clinton White, the general manager ofthe distribution center. Spreer, Engnehl, and King werealso at this conference.According to the testimony of Spencer, he was told byWhite not to discuss his problems with other employeesbecause management did not want ill feelings created be-tween the day- and night-shift workers. Spencer wasquestioned about his conversations with the employee onthe second shift when he sought to ascertain whethersome conflict existed between him and the second-shifttruckdriver. Spencer testified that he responded to Whiteby saying, "You can't tell me that I cannot talk to otheremployees." Spencer also told White that he hadbrought the grease problem to the attention of his man-ager but nothing had been done about it. Engnehl toldSpencer that Barnhart reported that she ignored SpencerB Engnehl confirmed that Spencer told her he had discussed the matterwith King and Arnold. The employee complained that nothing was donebecause they were "drinking buddies" of Barnhart.when he drove in the moat area because he attempted to"crowd her out" with the tractor. Spencer was also toldthat employee Russell stated he was afraid of the speedat which Spencer operated the tractor in the moat area.According to Spencer, the meeting lasted for approxi-mately an hour and a half. All of the management par-ticipants at the meeting testified that White cautionedSpencer not to discuss his problems during working timewith other employees.After Spencer left the meeting he returned to hisduties on the tractor. John Parker, the security guard,testified that at approximately 11:30 that morning Spen-cer came to his guard shack at the gate. According toParker, Spencer was to pick up an incoming trailer, buthe had notified Spencer by means of the two-way radio10 minutes earlier that the trailer had not arrived as yet.Parker stated that Spencer pulled up to the guard shackand got out of the tractor. Spencer said he wished man-agement would get off of his back. He stated that he hadmade two legitimate complaints and management hadbeen riding him ever since. Parker further testified thatthe conversation lasted approximately 5 minutes and thathe made a notation of it in the guard's logbook. 'oDale Heston, assistant manager of the receiving de-partment, testified that Spencer drove up in his area atapproximately 11:40 a.m. and turned off the motor of thetractor. According to Heston, Spencer complained thatmanagement had passed him over again in the selectionof group leaders. Heston stated that Spencer continuedto discuss his complaints for approximately 15 minutesuntil the lunch bell rang. Heston also testified that,during the course of his conversation with Spencer, theemployee was paged over the two-way radio severaltimes to move some trailers. Heston stated that Spenceralso mentioned he had been in a meeting with manage-ment and had been "raked over the coals." When Hestonwent to lunch he reported his conversation with Spencerto White.Spencer admitted that he saw Heston when he re-turned to his tractor after the meeting with managementin the conference room. Spencer further confirmed thathe questioned Heston regarding the process of selectinggroup leaders and complained that his application hadbeen rejected because of prior written warnings in hisrecord. He also confirmed that he told Heston about hismeeting with higher management and that he felt as if hehad been "raked over the coals" because of his justifiablecomplaints. Spencer described the meeting with manage-ment to Heston as an interrogation session which lastedover an hour regarding matters which "should have beentaken care of in three or four minutes."Spencer further testified that, after his conversationwith Heston, he returned to his duties until his lunchbreak. After eating, he walked out in the yard area andsaw Russell, who was also on his lunch break. Accord-ing to Spencer he asked if Russell had told managementthat he was afraid of the speed that Spencer operated therig in the shipping dock area. Russell denied making thisi' During rebuttal testimony, Spencer stated that he had no recollec-tion of speaking to Parker on July 21 about his meeting with manage-ment.248 K-MART CORP.statement and told Spencer that he had informed man-agement that he was afraid of the size of the rig but notafraid of the manner in which Spencer drove it. Spencerthen told Russell about his meeting that morning withmanagement and repeated that he felt as if he had beenraked over the coals.Russell also testified that he spoke with Spencerduring his lunch hour, which he stated was between12:15 and 12:45 p.m. When Spencer questioned himabout his reputed statement, Russell denied making it. Heinformed Spencer that he told management he was afraidof the size of the equipment but not the manner in whichSpencer drove it. IRussell further stated that at approximately 1:40 p.m.he was informed by his then supervisor (Eubanks) toreport to White's office because it was the date of theninth anniversary of his employment with the Respond-ent. 12 During the course of the congratulatory inter-view, Russell was asked if he had any problems. Russelltook his opportunity to complain to White about hisstatement regarding his fear of the size of the tractorbeing misinterpreted by management as a fear regardingthe manner in which Spencer drove the equipment. Herevealed to White that Spencer had mentioned to himthat Spencer had been in a meeting that day with man-agement in which he had been raked over the coals, andthat Russell was purported to have told management thathe was afraid of the speed that Spencer operated thetractor in the shipping dock area. Russell told White thiswas not true and asked him to clear the matter up be-cause he was caught in the middle.White, on the other hand, testified that he had the an-niversary interview with Russell at 11:35 a.m., shortlyafter the conference with Spencer. 13 He stated that Rus-sell questioned him about the problem between Spencerand Barnhart. According to White, Russell said Spencerhad informed him that Spencer had just left the meetingwith management where he had been raked over thecoals and Russell's name was mentioned. White testifiedhe became irritated because he had just advised Spencernot to discuss his problems with other employees duringworking hours.Barbara Button, a general maintenance employeewhose duties included cleaning up in the front officearea, testified that she saw Russell go into White's officebetween 10:30 and 11:30 that morning. Button stated sheremembered the occasion because, in her words, "it wasunusual for warehouse employees to go into White'soffice." On cross-examination, however, Button admittedII According to Russell, in April 1981, Pettingill asked him if he wereafraid of the speed at which Spencer drove the tractor and his responsewas the same as he had given Spencer. Again in March 1982 (after Spen-cer's second written warning), Spreer asked the same question of Russellwho assured Spreer that he had no complaints about Spencer's drivingand demanded that the matter be cleared up. Russell further stated that 2days before Spencer's suspension Engnehl asked him the same questionand he repeated that he was afraid of the size of the equipment but notthe manner in which Spencer operated it.I2 White followed a practice of calling in each employee on the anni-versary date of his or her employment with the Respondent for a con-gratulatory interview.'3 Eubanks was called as witness. He testified that he sent Russell toWhite's office for the anniversary interview, before the eitiployee's lunchhour. Eubanks fixed the time at 11:30 a.m.that the Respondent employed close to 400 employees atthe distribution center and each at one time or anothergoes into White's office for anniversary interviews or todiscuss problems with him. She also admitted that shevoluntarily offered to testify on behalf of the Respondentbecause she "disagreed" with Spencer and the way heacted at work.At approximately 3 p.m., Spencer was called to theconference room again by White. Engnehl, Heston,King, and Spreer were also present. Spencer testifiedthat White asked if he had talked with any employeessince leaving the conference that morning and whetherhe told them he had been raked over the coals. Spenceradmitted that he had. Then, according to Spencer, Whiteindicated that he knew Spencer had spoken to Hestonand Russell and he asked the employee why he felt hehad been raked over the coals. When Spencer explainedhe felt that way because of the manner in which he hadbeen interrogated over two justifiable complaints, Whitereminded him of the admonition not to discuss his prob-lems with other employees. White thereupon told Spen-cer he was suspended. Spencer testified that he requestedto have an employee relations representative present andWhite replied that management would meet with an em-ployee representative after Spencer left the premises. Ac-cording to Spencer, White stated that as far as he wasconcerned Spencer was terminated unless managementchanged its mind. Spreer told Spencer not to return towork unless he was notified to do so.White and the management personnel attending thissecond conference with Spencer testified that, whenquestioned about discussing his problems with other em-ployees, Spencer stated he would talk to "whomever hewanted to whenever he wanted to."14 At this point, ac-cording to White, he suspended the employee pendingfurther investigation of his conduct.Russell was called to the conference room at approxi-mately 3:45 p.m. that day. He was told that Spencer hadbeen suspended but that nothing Russell said had influ-enced that decision. According to Russell, managementstated Spencer was suspended for discussing matters out-side the conference room with other employees.The following day Spencer was called at home andtold to report to Spreer's office. When he did so, Spreerinformed the employee that management had reviewedthe incident of the prior day and decided to give him awritten warning for "insubordinate and uncooperative at-titude and conduct." (See G.C. Exh. 4.) After Spencerprotested, Spreer informed the employee that he was ter-minated for having received three written warningswithin a 12-month period.That evening, Spencer went to Russell's home. Ac-cording to Russell, Spencer was quite upset over his ter-mination and the statement that Russell was alleged tohave made about his driving in the shipping dock area.Russell promised that he would go to management andtry to clear it up. The next day, Russell spoke with Eng-nehl about his matter. He complained that managementhad placed him in the middle regarding Spencer's dis-4 Spencer denied making this comment, stating that he would nothave placed his job in jeopardy since he already had two "write-ups."249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge. Engnehl assured Russell that he had nothing todo with the decision to fire Spencer. She told Russellthat Spencer was discharged for insubordination becausehe talked outside the conference room when manage-ment asked him not to do so and "for complaining toomuch."One other witness testified in this proceeding on behalfof the Respondent. Larry Shorter, supervisor of the gen-eral maintenance crew and Russell's current supervisor,testified that on September 22 Russell spoke to him aboutSpencer. According to Shorter, Russell confided that hewas afraid of Spencer and that Spencer was a Vietnamveteran. Shorter stated Russell not only indicated he wasin personal fear but also that he feared for the safety ofhis family.Russell was recalled as a witness and emphaticallydenied Shorter's statements. Russell testified that he hadreceived a subpoena to testify at an unemployment com-pensation hearing for Spencer. Since he did not have anyavailable leave time, he showed the subpoena to Shorterand asked him to take it up with higher level manage-ment in order to get authorization to go. Shorter re-turned and told Russell that management said, "Dowhatever you think best." Russell then insisted on talk-ing directly with White or Johnson. 15Shorter thenasked Russell how he got involved in the matter andRussell told him that Spencer was upset over losing hisjob and that he was a Vietnam veteran. According toRussell, Shorter wanted to know if Spencer had harassedhim or if he were afraid of Spencer. Russell replied,"No. Not at all."Concluding FindingsWhile the testimony detailed in this case far exceedsthat which is necessary to decide the issues involved, itdoes present critical credibility questions which must beresolved before reaching the ultimate question of wheth-er a violation of the Act has been committed.Foremost in this regard is the question of whetherRussell informed White prior to his lunch hour thatSpencer had discussed with him the conference that hadtaken place with management that morning. Both Russelland Spencer testified they did not discuss Spencer'smeeting with management until their lunch hour (be-tween 12:15 and 12:45 p.m.), and Russell testified he didnot go into White's office for the anniversary interviewuntil approximately 1:40 p.m. Contrary to this, White tes-tified he met with Russell at 11:30 a.m.-shortly after thetermination of the conference with Spencer. Testimonyfrom Eubanks and Button was offered to corrborate thefact that White met with Russell before the employee'slunch hour.Considering not only the demeanor of the witnessestestifying on this issue but also the inherent probabilitiesand other objective factors, I find the testimony of Rus-sell and Spencer to be more reliable and worthy of beliefthan the testimony offered by the Respondent's wit-nesses. First, while it was evident that Russell was afriend of Spencer, this factor is far outweighed by the1' Management subsequently gave Russell permission to leave work toattend the hearing.candid and forthright manner in which Russell testifiedgenerally and about this event in particular. Equally im-portant in the determination that Russell's testimony wasworthy of belief is the fact that he was still employed bythe Respondent at the time of the hearing and, as such,was testifying against self-interest-a factor not to belightly disregarded. See Shop-Rite Supermarket, 231NLRB 500 (1977); Southern Paint & Waterproofing Co.,230 NLRB 429, 431 fn. 11 (1977); Astrosystems, Inc., 203NLRB 49 (1973); Georgia Rug Mill, 131 NLRB 1304,1305 fn. 2 (1961), enfd. as modified 308 F.2d 89 (5th Cir.1962). The Respondent's ill-conceived attempt to showthat Russell's testimony was inspired by fear of Spenceronly serves to buttress the conviction that Russell wasaccurately describing the events in which he played arole. The testimony of Shorter, purporting to show thatRussell admitted fear of Spencer, was evasive, vague,and completely unreliable. Furthermore, Shorter's testi-mony was thoroughly refuted by Russell on rebuttalwhen he gave a detailed recital of the circumstances in-volving his conversation with Shorter. The fact that theRespondent deliberately attempted to distort the plainmeaning of this conversation in an effort to discreditRussell's testimony merely reinforces the conclusionsthat the employee's testimony was a reliable account ofthe events.Nor does the testimony of Button and Eubanks serveto alter this finding. Button was admittedly biased againstSpencer because she did not approve of the manner inwhich he conducted himself at work. For this reason,she volunteered to assist management in any way shecould regarding the matter involving Spencer. More-over, her testimony was less than precise in that sheplaced Russell in the "front office" area some time be-tween 10:30 and 11:30 the morning of July 21. She wasonly certain that it occurred before her lunch hour.However, she admitted she cleaned up in the same areain the afternoon and, further, that it was not unusual, asshe first stated on direct examination, to see warehouseemployees come into White's office. Similarly, Eubanks'testimony that he directed Russell to report to White'soffice at 11:30 a.m. appears to be contrived and fabricat-ed solely to support the claim that Russell met withWhite before his lunch hour. For these reasons, I com-pletely discredit the testimony of Button, Eubanks, andShorter.Finally, I also find that White's testimony that Russellspoke to him about Spencer prior to the employee'slunch break to be less than convincing. By his own ad-mission, White was irritated over the fact that Spencercontinued to complain to others about his problems afterhaving been admonished by White at the morning con-ference not to do so. It is highly improbable that Whitewould have waited until 3 p.m. that afternoon to call theemployee in to confront him with evidence of the failureto follow his instructions. I find this to be all the moreimprobable since, according to White, he possessedknowledge of this disregard of his instructions prior tothe end of the lunch hour. White's explanation that hehad to turn his attention to other matters is hardly per-250 K-MART CORP.suasive in view of his admitted strong irritation overSpencer's apparent willful disregard of his directives.In sum, I credit the testimony of Spencer and Russellas to the time Russell informed White that Spencer hadcomplained about his meeting with management on July21. Thus, I find that it was during the noon lunch hourthat White gained knowledge that Spencer had com-plained to Heston and that it was some time after 1:40p.m. before he became aware that Spencer had also com-plained to Russell about his conference with managementthat morning.'8On the basis of the above, the credited facts becomecondensed to the following: (1) that Spencer complainedto a second-shift employee and to management about theproblem he was experiencing with grease on the airhosesand inside the tractor; (2) that Spencer complained tomanagement about the problem he was experiencing inthe shipping dock area with Barnhart over her failure to"show courtesy" by yielding the right of way of his trac-tor; (3) that, during the morning conference with man-agement on July 21, White warned Spencer not to dis-cuss his problems with other employees during workingtime;'7(4) that, after the morning conference, Spencercomplained to Assistant Manager Heston about his fail-ure to be selected as a group leader and about his feel-ings regarding the earlier conference with high-levelmanagement that morning; (5) that during their lunchhour Spencer told Russell of his feelings regarding theconference he had concerning his complaints with man-agement, and that he questioned Russell concerning astatement Russell was alleged to have made about themanner in which Spencer drove the tractor in the ship-ping dock area; (6) that, at approximately 1:40 p.m., Rus-sell informed White that Spencer had discussed themorning conference with him, and that Russell com-plained because he felt his statements about his fear re-garding the size of the equipment had been misconstruedby management in their dealings with Spencer; (7) thatSpencer was called to a second conference with White at3 p.m. and confronted with the statements he made toHeston and Russell about the morning conference; (8)that during this second conference Spencer told White"[he] would talk to whomever [he] wanted, wherever[he] wanted";'8and (9) that, after Spencer's comment,1' It is apparent from the testimony that White did not mention thepurported conversation with Parker in the guardhouse shack when heconfronted Spencer during the second conference that day. Therefore, Ido not find it necessary to resolve any conflict in the testimony as towhether this conversation took place.'7 Although Spencer testified that White said not to discuss his prob-lems with other employees and did not limit the admonition to workingtime, I do not credit him in this regard. I find that this portion of histestimony was carefully tailored to buttress his position in these proceed-ings. However, this does not cause me to find that Spencer's testimonywas unreliable in all respects. Indeed, "nothing is more common in allkinds of judicial decisions than to believe some and not all of a witness'stestimony." Durango Bootr, 247 NLRB 361 fn. 2 (1980), citing JudgeLearned Hand's observation in NLRB v. Universal Camera Corp., 179F.2d 749 (2d Cir. 1950)."I Although Spencer denied making this comment, I do not credit him.This statement was consistent with his past conduct when confronted bysupervisors regarding his actions. For the reasons cited in fn. 17, supra, Ifind his explanation as to why he would not have made such a commentto be unpersuasive.White suspended the employee and the following dayWhite caused a third written warning to be issued whichresulted in his termination.This brings into focus the central issue involved in thiscase. This question is whether Spencer was involved inprotected concerted activity when: (1) he spoke to thesecond-shift employee about the problem he was experi-encing with the grease on the tractor equipment; (2) hetalked with Heston prior to lunch about management'sfailure to select him as a group leader and the fact thathe had been in a meeting with management in which "hehad been raked over the coals"; and (3) he spoke to Rus-sell during their lunch hour about the meeting he hadwith management concerning his complaints, and ques-tioned Russell about his purported fear over the speedwhich Spencer operated the tractor in the shipping dockarea. On the basis of the record here, I find that Spencerwas not engaged in conduct which falls within the pro-tection of the Act.As the Board has stated in the relatively recent case ofMills Patrol Service: 9In order for activity to be protected by Section8(a)(1), it must be concerted in nature. Where it isshown that an employee is acting for his own indi-vidual benefit without the support of his co-work-ers, there can be no finding of concerted activity.In the instant case, it is evidence that Spencer wasacting solely for his own individual benefit and that hewas doing so without the support of his coworkers. Thatthe matter of the grease in the tractor and on the air-hoses was distasteful to him is without question. Butthere is no indication whatsoever that his complaints orcomments to fellow employees were intended to inducegroup activity by having the hearer of the complaintsmake common cause with him over the matter. Nor wasthe resolution of the grease problem a situation whichwould benefit other employees. See Koch Supplies v.NLRB, 646 F.2d 1257 (8th Cir. 1981).In a similar vein, Spencer's complaint over what heconsidered to be Barnhart's failure to "show courtesy"by yielding to the tractor when he drove in the shippingdock area was also a personal complaint which was notcalculated to benefit other employees. Granted, it may besaid that safety in the manner in which vehicles were op-erated in the shipping dock area was a matter of concernfor all employees, it is clear from the testimony thatSpencer's main concern was to cause Barnhart to yieldthe right of way to his vehicle when he was in the area.It is equally evident, that Barnhart took the position thatshe had as much right to operate her vehicle there as didSpencer and that she felt he deliberately attempted tocrowd her out. Therefore, Spencer's complaint related towhat he perceived as being the courtesy due the opera-tor of the tractor as opposed to the operation of the mo-torized forklift truck by Barnhart. Thus, it is clear thatSpencer was not seeking to get his coworkers to makecommon cause with him concerning this issue but,rather, he was attempting to enforce a right he felt he19 264 NLRB 323 (1982).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas entitled to enjoy when operating the tractor in theshipping dock area.When Spencer spoke to Heston and Russell after hismeeting with management on July 21, he was simplycontinuing to complain about problems which relatedsolely to him. Accordingly, I find that Spencer was notengaged in any activity which could be construed asbeing protected by the Act. In short, Spencer was press-ing his grievances and complaints for his own personalbenefit, and such conduct does not rise to the level ofprotected concerted activity. Mills Patrol Service, supra;Koch Supplies v. NLRB, supra. Cf. Comet Fast Freight,260 NLRB 377 (1982).CONCLUSIONS OF LAW1. The Respondent, K-Mart Corporation, is an em-ployer within the meaning of Section 2(2) of the Act en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Respondent did not violate Section 8(aXl1) ofthe Act by instructing Walter C. Spencer not to discusshis problems with employees during working time or bysuspending, issuing a written warning to, and subsequent-ly terminating Spencer for refusing to comply with theseinstructions.On the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Sec-tion 10(c) of the Act, I issue the followingORDER20The complaint herein is dismissed in its entirety.20 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder herein shall, as provided in Sec. 102.48 of the Rules, be adopted bythe Board and all objections to them shall be deemed waived for all pur-poses.252